I agree with my associates that the complaint in this case states a cause of action against the defendants, Wanner and Slavik, for a breach of duty under § 8134, Comp. Laws 1913, entitling the plaintiff, in any event, to recover nominal damages. I do not believe, however, that the complaint states a cause of action against the defendant, Citizens State Bank of Belfield. According to the complaint, Wanner and Slavik were the persons who conducted the chattel mortgage foreclosure sale. There is no allegation that the Citizens State Bank of Belfield directed the actions of Wanner and Slavik which it is claimed resulted in a breach of their statutory duty to the plaintiff. Section 8134, supra, does not place any duty upon the mortgagee as regards the retention of property where a notice of intention to redeem is given; that duty is imposed by the statute upon the persons making the sale, and upon such persons alone.